Exhibit 10.1
2011 Equity Incentive Plan
The 2011 Equity Incentive Plan provides for the issuance of equity incentive
awards in the form of (i) non-qualified stock options; and
(ii) performance-based restricted stock units.

                      Performance-Based         Restricted Stock Units  
Non-Qualified Stock Executive Officer   (# shares)   Options (# shares)
Douglas C. Bryant
President and Chief Executive Officer
    28,639       85,918  
Robert J. Bujarski
Senior Vice President, Business Development and General Counsel
    10,000       30,000  
Scot M. McLeod
Senior Vice President, Operations
    8,333       20,000  
John M. Radak
Chief Financial Officer
    8,333       20,000  
David Scholl
Senior Vice President, Commercial Operations
    8,333       25,000  
Timothy T. Stenzel
Chief Scientific Officer
    10,000       30,000  
John D. Tamerius
Senior Vice President, Clinical and Regulatory Affairs
    8,333       25,000  

The vesting period for the non-qualified stock options is four years with the
first 50% of such stock options vesting at the end of the second-year
anniversary of the grant date and the remainder vesting 25% annually thereafter.
Vesting for the performance-based restricted stock units has a three-year cliff
and is tied to achievement of a performance metric of compounded annual growth
rate in earnings-per-share (EPS) in 2013 compared to a baseline EPS determined
by the Compensation Committee for 2010. In addition, in the event that the
Company achieves certain elevated performance metrics prior to the end of the
three-year vesting period (defined by the Compensation Committee with
pre-determined elevated EPS targets in either 2011 or 2012), the
performance-base restricted stock units will be deemed to have met the
performance requirements and will convert to time-based vesting for the
remainder of the three-year term.

 